Citation Nr: 0527224	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is correct.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The appellant had active military service from September 1991 
to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.   


REMAND

In an undated award letter to the appellant, the appellant 
was notified that he had been awarded educational benefits 
under the Montgomery GI Bill (Chapter 30).  In the letter, it 
was stated that the appellant was entitled to 19 months of 
educational assistance under the Chapter 30 program, and it 
was also noted that he had to use that benefit before May 16, 
2003.  

A Certificate of Eligibility, dated on October 16, 2002, 
notified the appellant that his delimiting date (ending date) 
of eligibility for Chapter 30 benefits was May 19, 2003.  

In June 2003, the appellant submitted a notice of 
disagreement (NOD).  In the June 2003 NOD, the appellant 
stated that he disagreed with the decision to set his 
delimiting date for the receipt of Chapter 30 educational 
assistance benefits in May 2003.  The appellant also 
requested that the delimiting date be extended to May 2005.  

The Board notes that when a claimant files a notice of 
disagreement with a VA determination, the agency of original 
jurisdiction is charged with issuing the claimant a statement 
of the case (SOC).  38 C.F.R. § 19.26.  The SOC must be 
complete enough to allow the appellant to present written 
and/or oral argument before the Board, and must contain, 
among other things, a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  
38 C.F.R. § 19.29.  

In August 2003, the RO issued an SOC regarding the issue of 
whether the delimiting date for receiving educational 
assistance benefits under Chapter 30 was correct.  In the 
August 2003 SOC, although the RO provided the appellant with 
the appropriate laws and regulations pertaining to the ending 
dates of eligibility, the RO did not provide a discussion of 
how such laws and regulations affected the determination.  
See 38 C.F.R. § 21.7050 (2004).  Thus, in the present case, 
it is evident that the August 2003 SOC is inadequate, as the 
RO failed to provide the reasons and bases for denying the 
appellant's claim.  The Board recognizes that in April 2004, 
the appellant submitted a substantive appeal which was 
untimely and, as such, it would appear that the October 2002 
determination became final and that the Board has no 
jurisdiction over the issue of whether the delimiting date 
for receiving educational assistance benefits under Chapter 
30 is correct.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202 (2004).  However, given that the August 
2003 SOC was inadequate because the RO did not provide a 
discussion of how the pertinent laws and regulations affected 
their decision, and also did not provide a summary of the 
reasons for such decision, the Board is of the opinion that 
the RO should reissue the SOC and specifically include the 
reasons and bases for their decision.  The United States 
Court of Appeals for Veterans Claims (Court) recently held 
that the submission of an NOD initiated the appellate process 
and that the Board could then take certain steps to correct 
procedural irregularities.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Such correction is warranted in this case.

As previously stated, in the appellant's June 2003 NOD as to 
whether the delimiting date for receiving educational 
assistance benefits was correct, the appellant raised the 
issue of entitlement to an extension of the delimiting date 
for educational assistance benefits under Chapter 30, Title 
38, United States Code.  In a letter from the RO to the 
appellant, dated in July 2003, the RO notified the appellant 
of the types of evidence he needed to submit and what was 
needed from him.  By an August 2003 decision letter, the RO 
denied the appellant's claim for an extension of the 
delimiting date for educational assistance benefits under 
Chapter 30.  In April 2004, the appellant submitted VA Form 
9, Appeal to Board of Veterans' Appeals.  In the form, the 
appellant stated that in May 1993, he was discharged from the 
military with a pilondial cyst.  The appellant indicated that 
the cyst did not heal properly and that he could not sit for 
more than one hour at a time.  He noted that because he could 
not sit for extended periods of time, he was unable to attend 
school until the cyst was finally removed in May 1995.  Thus, 
the appellant maintained that the delimiting date for his 
Chapter 30 educational assistance benefits should be extended 
for one year and six months, which was the period of time 
that his cyst prevented him from attending school.     

In light of the above, the Board construes the appellant's 
April 2004 VA Form 9 as a timely NOD with the August 2003 
decision letter which denied the appellant's claim for an 
extension of the delimiting date for educational assistance 
benefits under Chapter 30.  Since that NOD is still pending, 
it is proper to remand this claim because the appellant has 
not been provided an SOC.  Where a notice of disagreement has 
been submitted, the veteran is entitled to a statement of the 
case, and failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon, 12 Vet. 
App. at 238; Godfrey v. Brown, 7 Vet. App. 398 (1995).  

To ensure full compliance with due process requirements, this 
case is remanded to the RO for the following actions:

1.  The RO must reissue to the appellant, 
an SOC on the issue of whether the 
delimiting date for receiving educational 
assistance benefits under Chapter 30, 
Title 38, United States Code, is correct.  
The RO should provide a discussion of how 
such laws and regulations affect the RO's 
decision, and a summary of the reasons 
for such decision.  The appellant must 
also be informed of the requirements to 
perfect his appeal with respect to this 
issue.  If, and only if, the appellant 
perfects an appeal by the submission of a 
timely substantive appeal, this issue 
should be returned to the Board.  38 
C.F.R. §§ 20.202, 20.302 (2004).      

2.  The RO should also issue a statement 
of the case to the appellant that 
addresses the issue of entitlement to an 
extension of the delimiting date for 
educational assistance benefits under 
Chapter 30, Title 38, United States Code.  
The appellant and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the August 2003 
decision letter must be filed.  38 C.F.R. 
§ 20.202.  If the appellant perfects the 
appeal as to the aforementioned issue, 
the case should be returned to the Board 
for appellate review.  38 C.F.R. §§ 
20.202, 20.302.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




